Cook, J.,
concurring in part and dissenting in part. The majority holds that R.C. 3767.06(A) violates the U.S. and Ohio Constitutions when applied to property owners who are unaware of an illegal use of their property, and who make reasonable attempts to abate that use once discovered. In its opinion, the majority overrules a prior decision of this court and distinguishes a recent U.S. Supreme Court case reaching a contrary conclusion. I believe the majority’s approach disregards binding federal precedent and fails to accord the necessary presumption of constitutionality to the statute. For these reasons, I dissent from Parts III and IV of the majority’s opinion.
I. Presumption of Constitutionality
It is important to emphasize that appellees carry a heavy burden in arguing that R.C. 3767.06(A) is unconstitutional. It is settled beyond argument that statutes enjoy a strong presumption of constitutionality. State v. Collier (1991), 62 Ohio St.3d 267, 269, 581 N.E.2d 552, 553. To prevail on their claims, appellees must show that the statute is unconstitutional beyond any reasonable doubt. State ex rel. Richard v. Bd. of Trustees of Police & Firemen’s Disability & Pension Fund (1994), 69 Ohio St.3d 409, 413, 632 N.E.2d 1292, 1296. I believe, as indicated in the discussion that follows, that the appellees have failed to clear this high bar.
II. Federal Case History
A long line of federal cases supports the conclusion that property owners who are unaware that their property is being used for illegal purposes, and who have not in any way participated in that use, may still be required to forfeit their property despite their apparent innocence. This conclusion has typically been reached on either one of two theories. The first theory is that the property itself has committed the offense. The second is that the owner necessarily bears some responsibility for entrusting the property to someone who would use it illegally. See Austin v. United States (1993), 509 U.S. 602, 615, 113 S.Ct. 2801, 2808, 125 L.Ed.2d 488, 501. Regardless of the theory used, federal courts have concluded that the law of forfeiture is “too firmly fixed in the punitive and remedial jurisprudence of the country to be now displaced.” Goldsmith-Grant Co. v. United States (1921), 254 U.S. 505, 511, 41 S.Ct. 189, 191, 65 L.Ed. 376, 379. See, also, Bennis v. Michigan (1996), 516 U.S. 442, 453, 116 S.Ct. 994, 1001, 134 L.Ed.2d 68, 79.
In Dobbins’s Distillery v. United States (1877), 96 U.S. 395, 24 L.Ed. 637, the U.S. Supreme Court considered a case where a party leased both real and personal property in order to operate a distillery. In conducting that business, the lessee was found to have kept false books and to have defrauded the federal government of taxes. As a result, the government seized the leased business *135property and forfeited it. The owner fought the forfeiture on grounds that he had no knowledge of the possessor’s illegal activities. The court upheld the forfeiture, stating:
“Cases often arise where the property of the owner is forfeited on account of the fraud, neglect, or misconduct of those intrusted with its possession, care, and custody, even when the owner is otherwise without fault * * * and it has always been held * * * that the acts of [the possessor] bind the interest of the owner * * *, whether he be innocent or guilty, and that * * * [the owner] impliedly submits to whatever the law denounces as a forfeiture attached to the [property] by means of [the possessor’s] unlawful or wanton misconduct.” Id. at 401, 24 L.Ed. at 639.
Forty-four years later, the U.S. Supreme Court considered the case of Goldsmith-Grcmt Co. In that case, an auto dealer retained title to a sold vehicle as security for the purchase price. The purchaser thereafter used the vehicle to transport and conceal goods with intent to evade taxes. The violated statute provided for forfeiture .of the car. The innocent dealer argued the forfeiture violated his constitutional right to due process. When faced with this constitutional challenge, the court conceded there was strength in the argument. Goldsmith-Grant Co. v. United States (1921), 254 U.S. 505, 510, 41 S.Ct. 189, 190, 65 L.Ed. 376, 378. It noted, however, that there were “other and militating considerations,” such as “the necessities of the Government, its revenues and policies” and “the necessity of making provision against their violation or evasion.” Id. at 510, 41 S.Ct. at 190-191, 65 L.Ed. at 378.
The Supreme Court considered the plight of another innocent owner in Van Oster v. Kansas (1926), 272 U.S. 465, 47 S.Ct. 133, 71 L.Ed. 354. In that case, the court again upheld the forfeiture, stating:
“It is not unknown, or indeed uncommon, for the law to visit upon the owner of property the unpleasant consequences of the unauthorized action of one to whom he has entrusted it. * * * [C]ertain uses of property may be regarded as so undesirable that the owner surrenders his control at his peril.” Id. at 467, 47 S.Ct. at 134, 71 L.Ed. at 358.
In Calero-Toledo v. Pearson Yacht Leasing Co. (1974), 416 U.S. 663, 94 S.Ct. 2080, 40 L.Ed.2d 452, the Supreme Court again dealt with facts similar to those in the prior cases and the cases at bar. In Calero-Toledo, the court reviewed the cases cited above, noting that “the innocence of the owner of property subject to forfeiture has almost uniformly been rejected as a defense.” Id. at 683, 94 S.Ct. at 2092, 40 L.Ed.2d at 468. Citing the “legitimate governmental interests” served by the statute, the court concluded that the assertions of unconstitutionality “squarely collide[d]” with “the long line of this Court’s decisions” finding such *136actions constitutional. Id. at 688, 94 S.Ct. at 2094, 40 L.Ed.2d at 471. Once again, the court upheld the forfeiture.
Finally, as recently as 1996, the Supreme Court arrived at the same conclusion in Bennis v. Michigan (1996), 516 U.S. 442, 116 S.Ct. 994, 134 L.Ed.2d 68. In that case, Mrs. Bennis jointly owned a vehicle with her husband who, without her knowledge, used it to solicit prostitution. A Michigan court ordered the vehicle forfeited as a public nuisance, notwithstanding Mrs. Bennis’s part ownership of it and her lack of knowledge regarding her husband’s activities. The Bennis court found that the forfeiture violated neither the Due Process Clause of the Fourteenth Amendment nor the Takings Clause of the Fifth Amendment to the U.S. Constitution. The majority in the cases at bar declines to follow Bennis, however, seeking to distinguish it on four points.
The majority first attempts to distinguish Bennis by pointing out that Mrs. Bennis conceded her car was subject to forfeiture and merely sought compensation for her loss; thus, no analysis of the propriety of the forfeiture was necessary. But the Supreme Court “granted certiorari in order to determine whether Michigan’s abatement scheme ha[d] deprived [Mrs. Bennis] of her interest in the forfeited car without due process * * * or ha[d] taken her interest for public use without compensation.” Bennis, 516 U.S. at 446, 116 S.Ct. at 998, 134 L.Ed.2d at 74. It then launched a lengthy historical analysis, citing the cases summarized supra in support of the theory that an innocent owner may constitutionally have property forfeited due to the illegal acts of its user. It appears, then, that although the court did acknowledge Mrs. Bennis’s acquiescence to the forfeiture, that fact made little or no difference in its analysis. There is nothing in the opinion to suggest that, had this factor been otherwise, the court would have ruled contrary to long-existing federal precedent. Therefore, I do not find this a valid reason for distinguishing Bennis.
The majority next distinguishes Bennis on the fact that the Michigan court had discretion in ordering the forfeiture, whereas Ohio courts do not. Though the U.S. Supreme Court found some significance in this fact, it noted the discretion primarily to emphasize the equitable nature of the action. Id. at 452, 116 S.Ct. at 1000, 134 L.Ed.2d at 78. Likewise, these actions are equitable. In R.C. 3767.03, the Ohio legislature specifically identified nuisance abatement proceedings as equitable, and this court agreed with that characterization in State ex rel. Miller v. Anthony (1995), 72 Ohio St.3d 132, 136, 647 N.E.2d 1368, 1371-1372. Therefore, because the point the Bennis court found significant was the equitable nature of the action, and because these actions are also equitable, the level of discretion allowed the lower court seems an unpersuasive point on which to dismiss the authority of that case.
*137The third point on which the majority distinguishes Bennis is that, in that case, no showing was ever made that Mrs. Bennis took any affirmative action to prevent or abate the illegal use of her vehicle. The majority goes to great lengths to explain the impossibility of owners’ exerting foolproof control over leased or loaned property, and the difficulties involved in abating illegal uses once discovered. One must wonder what the majority would suggest Mrs. Bennis have done to anticipate the use to which her husband would put their vehicle. One must also ask if there would not be even greater difficulty in abating the illegal use of property where the wrongdoer actually owns a half interest in that property? Requiring Mrs. Bennis to discover and abate the nuisance in her case seems an even less reasonable expectation than requiring appellees in these cases to do so. Yet the U.S. Supreme Court upheld the forfeiture in Bennis, finding that it was not violative of the U.S. Constitution.
In making this third distinction, the majority also cites language from CaleroToledo, which states, “it would be difficult to reject the constitutional claim of * * * an owner who proved not only that he was uninvolved in and unaware of the wrongful activity, but also that he had done all that reasonably could be expected to prevent the proscribed use of his property.” Calero-Toledo, 416 U.S. at 689, 94 S.Ct. at 2094-2095, 40 L.Ed.2d at 471. The majority believes this language supports its conclusion that appellees should not be forced to forfeit their property in these cases. However, Mrs. Bennis cited this very same language and the Bennis court rejected it, stating, “this comment was obiter dictum, and ‘[i]t is to the holdings of our cases, rather than their dicta, that we must attend.’ ” Bennis, 516 U.S. at 450, 116 S.Ct. at 999, 134 L.Ed.2d at 77, quoting Kokkonen v. Guardian Life Ins. Co. of Am. (1994), 511 U.S. 375, 379, 114 S.Ct. 1673, 1676, 128 L.Ed.2d 391, 396.
The fourth point on which the majority distinguishes Bennis is that the forfeiture of the vehicle in that case served a remedial purpose. Proceeds from the sale of the vehicle helped to pay the state’s costs in prosecuting the action. Bennis, 516 U.S. at 456, 116 S.Ct. at 1002, 134 L.Ed.2d at 81 (Thomas, J., concurring). The majority in these cases concludes that the force of Mrs. Bennis’s constitutional challenges was diminished in light of this remedial effect, and that padlocking appellees’ houses for a year cannot possibly serve such a purpose.
But padlocking appellees’ houses in these cases serves purposes beyond mere punishment. In fact, this court has found such orders to be preventive rather than punitive. Miller, 72 Ohio St.3d 132, 647 N.E.2d 1368, at paragraph two of the syllabus. In Miller, we stated that “the provision requiring the imposition of the closing order acts to restore safety in the area where the drug nuisance is located. The purpose of this provision is to ensure the abatement through non-*138use of the property for one year.” Id. at 138, 647 N.E.2d at 1373. Also, such orders “may have the desirable effect of inducing [owners] to exercise greater care in transferring possession of their property.” Calero-Toledo, 416 U.S. at 688, 94 S.Ct. at 2094, 40 L.Ed.2d at 471. If, as the majority suggests, the Bennis court found the remedial effect of selling a $600 car to help defray the state’s costs sufficient reason to weaken Mrs. Bennis’s constitutional arguments, then the preventive purposes served by the padlocking order in these cases seem an even greater justification for finding the statute constitutional.
The majority painstakingly attempts to distinguish the precedent set by Bennis. I do not believe the distinctions noted are sufficient to overcome that authority, particularly in light of the federal precedent discussed above and the presumption of constitutionality afforded all statutes. I believe Bennis is controlling here, and that the majority errs in dismissing its influence.
III. Case No. 96-1895
The majority finds the case of appellee Terrell a special situation and easily disposes of it on grounds different from that of the cases of appellees Rezcallah and Gonzales. I believe, however, that Bennis controls all three cases. The majority paints a picture of all three appellees as innocent owners, Terrell being the least culpable of all. The court likens Terrell’s situation to one in which property is stolen from an owner, rather than leased or borrowed, and it cites one-hundred-ninety-year-old language stating, “If, by private theft, or open robbery, without any fault on [the owner’s] part, his property should be invaded, * * * the law cannot be understood to punish him with the forfeiture of that property.” (Emphasis added.) Peisch v. Ware (1808), 8 U.S. 347 (4 Cranch 347), 364, 2 L.Ed. 643, 648.
Even assuming the quoted language in Peisch represents good law and constitutes a valid exception to all the above cited cases, I do not believe it sufficient to dispose of Terrell’s case, as I do not believe Terrell is “without fault.” The facts cited by the majority disclose that Terrell’s property was not stolen. Terrell invited a guest, Julius Jones, to live with him. Eventually, he asked Jones to leave. Jones did leave, but continually returned without Terrell’s consent. Finally, as the majority puts it, Terrell “abandoned the residence, leaving it to Jones.”
Federal courts have not clearly carved out any exception to forfeiture law for owners whose property is taken and used illegally without any fault or knowledge on their part. If, in fact, there is a valid exception, Terrell does not fit the bill. The fact that Terrell sought to have Jones permanently removed from his property may place him on the same level as a landlord who attempts an eviction, but not on the same level as one who had no knowledge his property had been taken. For this reason, I believe Terrell is subject to the same law as Rezcallah *139and Gonzales and must stand or fall on the same ground. Because I believe this ground was elucidated in Bennis, I respectfully disagree with the majority’s determination that Terrell’s rights under the Due Process Clause of the Fourteenth Amendment and the Takings Clause of the Fifth Amendment have been violated.
IV. Section 19, Article I of the Ohio Constitution
The majority also concludes that R.C. 3767.06(A) violates Section 19, Article I of the Ohio Constitution. Again, I respectfully disagree.
Although the language differs, the Takings Clauses of both the U.S. and Ohio Constitutions essentially provide that no private property shall be taken for public use without just compensation. “[W]here the provisions are similar and no persuasive reason for a differing interpretation is presented, this court has determined that protections afforded by Ohio’s Constitution are coextensive with those provided by the United States Constitution.” State v. Robinette (1997), 80 Ohio St.3d 234, 238, 685 N.E.2d 762, 766. Therefore, because the U.S. Supreme Court has found that innocent owners may be forced to forfeit their property for the acts of those to whom they have entrusted it, I see no persuasive reason for interpreting the Ohio provision differently.
Even in analyzing the Ohio Constitution independently, however, I would arrive at the same conclusion. First, these cases do not present the typical takings situation. The majority uses the terms “forfeiture” and “takings” interchangeably. I believe this is error. While the padlocking order is not a forfeiture to the extent that it is preventive rather than punitive, see Miller, 72 Ohio St.3d at 138, 647 N.E.2d at 1372, there is still some culpable conduct necessary to trigger it. Takings, on the other hand, have traditionally been understood to mean a government action triggered strictly by some public need, where no culpability is involved.
Here, the government was prompted to take action due to the illegal activities of individuals using the appellees’ properties. The necessity arose as a result of someone’s culpable conduct rather than some governmentally imposed goal; therefore, the situation in these cases is not a typical taking.
Additionally,.these cases do not present the typical takings scenario because, unlike other takings cases, here the owner has the option of posting bond to avoid the lost use of the property. R.C. 3767.06(A) provides that an owner whose property is subject to a one-year padlock order may post bond in the amount of “the full value of the real property” to prevent the closure from carrying forth. R.C. 3767.04(C). The majority dismisses this option as a taking equivalent to the taking of the property because the value is the same and some owners cannot afford to post such a bond. But the cost of posting a bond is only a percentage of *140the full value of the property. Therefore, the value actually surrendered by the owner is far less than the full value of the property, making this a much more realistic option than the majority would allow.
Once again, in light of the presumption of constitutionality afforded all statutes, appellees bear the heavy burden of demonstrating that R.C. 3767.06(A) is unconstitutional beyond all reasonable doubt. Given this fact and the above discussion, I do not believe appellees have proven that the statute violates the Takings Clause of the Ohio Constitution. I therefore disagree with the majority’s finding in this regard.
V. Lindsay v. Cincinnati
In arriving at its conclusion that R.C. 3767.06(A) violates the U.S. and Ohio Constitutions, the majority also wishes to overrule the prior decision of this court in Lindsay v. Cincinnati (1961), 172 Ohio St. 137, 15 O.O.2d 278, 174 N.E.2d 96. The facts in that case are very similar to those in the current cases and the federal cases summarized above. In Lindsay, the owner of an automobile loaned the car to someone who, without the owner’s knowledge or participation, used it for illegal purposes. Consistent with the cases discussed supra, Lindsay concluded there was no constitutional violation.
In overruling the Lindsay decision, the majority points out that the court in that case misconstrued the holding in Grosfield v. United States (1928), 276 U.S. 494, 48 S.Ct. 329, 72 L.Ed. 670. Lindsay relied on Grosfield to support the conclusion that it was constitutional to subject an innocent owner’s property to forfeiture. Lindsay, 172 Ohio St. at 141, 15 O.O.2d at 280, 174 N.E.2d at 99. I agree that Grosfield does not stand for this proposition, as the owner in that case was found to bear some culpability. Grosfield, 276 U.S. at 498, 48 S.Ct. at 331, 72 L.Ed. at 672. To this extent, the cite in Lindsay to Grosfield is error. But Grosfield was not the only authority Lindsay cited. In arriving at its conclusion, the Lindsay court also relied on Goldsmith-Grant'and Dobbins’s Distillery, both discussed above, along with other U.S. Supreme Court decisions. Lindsay, 172 Ohio St. at 139-140, 15 O.O.2d at 280, 174 N.E.2d at 99. Such reliance was proper in that case, just as it is in these cases, and the ultimate conclusion in Lindsay was correct under the precedent available both then and now.
It is interesting to note that in Lindsay, this court repeatedly emphasized the role of the legislature in determining issues of forfeiture. That case recognized the legislature’s “large discretion” in determining “not only what the interests of the public require, but what measures are necessary for the protection of such interests.” Id. at 139, 15 O.O.2d at 279, 174 N.E.2d at 98. The court noted that forfeiture, as applied to an innocent owner, is a “question of public policy which must be decided by the appropriate legislative authority and is not within the province of this court to decide.” Id. at 140, 15 O.O.2d at 280, 174 N.E.2d at 99. *141I conclude that the same is still true. I believe Lindsay represents good law, with the exception of one sentence which misconstrues Grosfield, and that it should be followed in these cases.
VI. Conclusion
The legislature has set forth a statutory framework that serves a legitimate, preventive purpose. That framework cannot be avoided without a showing that it is unconstitutional beyond any reasonable doubt. Appellees have failed to make that showing here. For this reason, I respectfully dissent from the majority’s conclusion that the statute is violative of the Fifth Amendment Takings Clause and the Fourteenth Amendment Due Process Clause of the U.S. Constitution, and Section 19, Article I of the Ohio Constitution.